MEMORANDUM OPINION
                                         No. 04-11-00374-CV

                                        Paul Eric STEPHENS,
                                              Appellant

                                                   v.

   SAN ANTONIO METROPOLITAN TRANSIT AUTHORITY d/b/a VIA Metropolitan
                             Transit,
                             Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-14519
                         The Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 30, 2011

JOINT MOTION TO DISMISS GRANTED; DISMISSED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX. R.

APP. P. 42.1(a)(2). Costs of appeal are taxed against the party who incurred them.



                                                              PER CURIAM